Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION

Applicant’s amendments and remarks filed 9-16-21 are acknowledged.
 
Claims 1-19 are pending and under examination.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-19 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9974808 in view of in view of Eshhar et al. (20130156794, cited herewith) and Bondanza et al. (Blood. 2006; 107:1828-1836, cited herewith).

Applicant argues the ODP rejection should be withdrawn because “…it is respectfully submitted that the OTDP rejection does not explain why the person of ordinary skill in the art (POSITA) would have been suggested and/or motivated to make the instantly claimed invention, given the art presently of record.  In particular, it is respectfully submitted that it would not have been obvious that a protocol requiring the elimination of engineered cells, and the subsequent control of GVHD, would also have worked to suppress the particular engineered cells prepared by the ‘808 patent protocol and recited by claim 1…Given the specific nature of the engineered T cells required by the pending claims, the rationale offered by the office simply fails to explain why this treatment for potential GVHD would have been thought to be successful with these T-cells.”

In support of this argument applicant asserts,

“…applicant emphasize that it would not have been expected that the suicide system
would
have also worked to treat GVHD caused by the more alloreactive T-cells produced and
administered according to “808 claims.”

“It would not have been obvious that gangiclovir, which kills cells of Bondanza 2006 which are less alloreactive as anti-cancer cells, would have killed the more alloreactive T-cells of the instant invention.”

Applicant further argues:


    PNG
    media_image1.png
    564
    619
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    221
    628
    media_image2.png
    Greyscale


Applicant's arguments have been considered but are not found convincing essentially for the reasons of record as described further below.

As stated in the rejection of record, claim 1 of the ‘808 is drawn to “a method of treating cancer, comprising administering a geneticalely modified T cell population, that is CD4+ or CD8+, to a patient in need thereof, the genetically modified T cell population, that is CD4+ or CD8+, having been prepared by the steps comprising: a) activating lymphocytes in vitro in a cell-free medium with at least two specific activating receptor agonist antibodies that are able to drive lymphocyte activation, wherein one of the lymphocyte activating receptor agonist antibodies is specific for CD3 polypeptide and the other lymphocyte activating receptor agonist antibody is specific for CD28;  b) exposing activated lymphocytes in vitro, in a cell-free medium, to an effective amount of interleukin added to the medium, wherein the interleukin is at least IL-7 and IL-15, able to selectively expand populations of memory T cells;  and c) inserting and expressing an exogenous gene by means of an appropriate vector into the lymphocytes as obtained in b) to produce a genetically modified memory T cell population that is CD4+ or CD8+;  wherein the effective amount of the interleukin added to the medium is from 5 ng/ml to 50 ng/ml;  wherein the medium and interleukin of step b) are replaced every 3 to 4 days;  and wherein about 80% of both CD8+ and CD4+ T- cells of steps b) and c) are positive for the marker CD62L and marker CD127 and are central memory T-lymphocytes.” 

recite various additional limitations that mirror those recited in the dependent claims of the instant application, such as claim 16 of the instant specification which specifies that the exogenous gene of claim 11 step (c) is “a suicide gene.”

Thus, the claims of the ‘808 explicitly specify a method of treating cancer by administering a genetically modified T cell population that is CD4+ or CD8+, wherein said cells are genetically modified with “a suicide gene.”  

However, the only specific, explicit teaching regarding the use of “suicide gene” to eliminate a cell in vivo in the ‘808 patent is focused on genetic modification of T-cells with a “thymidine kinase (TK) suicide gene:

“Control factors are expected to provide selective in vivo elimination/inactivation of gene-modified cells if a toxic/unwanted effect ensues.  Suicide gene therapy in the context of allogeneic hematopoietic cell transplantation (allo-HCT) is the clearest example of how genetic
modification of T-cells with a control factor achieves a therapeutic benefit.  In allo-HCT, the
immune recognition of host antigens by donor T-cells is a "double-edged" sword, leading to
specific beneficial effects: T cells 1) mediate a direct anti-tumor effect (graft-versus-leukemia-
GvL);  2) promote the engraftment of hematopoietic precursors;  3) provide an intact
immune system to transplanted patients thus allowing to abate the incidence and severity of
post-transplant infections.  Unfortunately donor T-cells may also react against healthy host
tissues, thus leading to the life-threatening graft-versus-host disease (GvHD) (20).  Genetic modification of T-cells with…the Herpes Simplex Virus thymidine kinase (TK) suicide gene confers selective sensitivity to the pro-drug ganciclovir (GCV).  In patients, the infusion of TK+ lymphocytes and the subsequent administration of GCV resulted in a time-wise modulation of anti-host reactivity for the preservation of T-cell benefits, and a selective control of GvHD….”

(see the ‘808 patent at col. 4, line 61 to col. 5, line 17)

only way that the ‘808 patent teaches the ordinarily skilled artisan to activate said “suicide gene” is by administering ganciclovir. 

Thus, while neither claim 1, nor dependent claims 6 of the ‘808 patent explicitly state that should the skilled artisan observe graft-versus-host (GvHD) disease in the cancer patient being treated by administering a population of CD4+ or CD8+ T-cells (wherein about 80% of both CD8+ and CD4+ T-cells are positive for the marker CD62L and marker CD127 and are central memory T-lymphocytes), then the ordinarily skilled artisan should administer an amount of ganciclovir effective to treat said GvHD, the ’808 teaches no other system by which a T-cell genetically modified with a “suicide gene” can be killed in vivo.

However, just to make this point crystal clear, as described in the ODP rejection of record at page 7, last full paragraph – page 8 1st full paragraph Bondanza explicitly describes how the thymidine kinase (TK) suicide gene confers selective sensitivity to ganciclovir:

“Bondanza teaches the modification of cells to be used for allogeneic hematopoietic cell transplantation with herpes simplex virus-thymidine kinase suicide gene as a safety switch for controlling GvHD should it arise (see Introduction).  

Bondanza further teaches “Genetic modification of T lymphocytes with a retroviral vector (RV) expressing the herpes simplex virus-thymidine kinase (TK) suicide gene confers selective sensitivity to the prodrug ganciclovir (GCV),” and “GCV administration efficiently controlled GvHD induced by CM TK+ lymphocytes. These results warrant the clinical investigation of CM suicide gene-modified human T lymphocytes for safe and effective allo-HCT.” (see Abstract).”

Thus, given the reference teachings of record “…it would have been obvious to one of ordinary skill in the art, and one of ordinary skill in the art would have been motivated modify (i) further modify the genetically modified memory T cell population of the reference claims such that said cells further comprise an exogenous gene comprising a thymidine kinase suicide gene and (ii) in 

With respect to applicant’s argument that the skilled artisan would not have had a reasonable expectation that they can successfully use ganciclovir to control a population of CD4+ and/or CD8+ T-cells that have been genetically modified with a thymidine kinase suicide gene because they “would not have…expected that the suicide system which works with cells that are less alloreactive (as are the cells of Bondanza 2006)) would have also worked to treat GVHD caused by the more alloreactive T-cells produced and administered according to ‘808 claims,” firstly, as described above, insofar as the ordinarily skilled artisan is practicing the invention of claim 6 of the ‘808 patent drawn to “the method of claim 1, wherein the exogenous gene of step (c) comprises a gene selected from…a suicide gene…” the only way that the ‘808 patent teaches the ordinarily skilled artisan to activate said “suicide gene” is by administering ganciclovir.  

Secondly, applicant’s argument relies on the premise that the ordinarily skilled artisan would expect more alloreactive T-cells genetically modified with thymidine kinase to necessarily be less sensitive to ganciclovir induced suicide when there is nothing in the teachings of Bondanza et al. 2006 that suggest this to be true.  

Indeed, as taught by Bondanza at page 1828, 1st full paragraph of the Introduction, “The
thymidine kinase of herpes simplex virus (TK) is a cell cycle dependent suicide gene, that is, it catalyzes the generation of triphosphate ganciclovir (GCV), which is toxic to proliferating
cells,” and at page 1835, left col., last full sentence, “Intrinsic characteristics of CM TK+ lymphocytes, such as high proliferative potential, resistance to apoptosis, or ability to respond to homeostatic cytokines, may be at the basis of their superior ability to persist in vivo.”  

AND with a co-stimulatory signal, i.e., anti-CD28, AND further cultured in the presence of the IL-7 cytokine, all of which the ordinarily skilled artisan would expect to promote proliferation of CM T-cells (consistent with the teachings of the ‘808 specification), to be sensitive to toxicity induced by TK generation of triphosphate ganciclovir.

Therefore, it remains the examiner’s opinion that it would have been obvious to one of ordinary skill in the art, and one of ordinary skill in the art would have been motivated to (i) genetically modify the memory T cell population of the reference claims to contain and express an exogenous gene comprising a thymidine kinase suicide gene and (ii) in the instance where the patient is being treated, e.g., for cancer, with said genetically modified memory T cell population of the reference claim, and said patient has either successfully completed their course of treatment and wishes to eliminate the administered cells, or in the instance the patient being treated shows signs of GvHD, then it would be obvious to the ordinarily skilled artisan to administer an effective amount of ganciclovir so as to eliminate the circulating TK+ cells, consistent with the teachings of Eshhar and Bondanza.

In conclusion, in view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644